Citation Nr: 0328976	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  01-06 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from April 1968 until April 
1970.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a May 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New Orleans, Louisiana.

This matter was previously denied by the Board in a March 
2002 decision.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims ("Court").  
In a June 2002 Order, the Court vacated the March 2002 Board 
decision, and remanded the matter back to the Board for 
development consistent with the Appellee's Motion for Remand 
and for a Stay of Proceedings.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board has thoroughly reviewed the claims file and finds 
that additional development is required under the VCAA and 
Quartuccio.  Specifically, in March 2003, the VA sent a 
letter to The United States Armed Services Center for 
Research of Unit Records (USASCRUR) requesting that they 
verify rocket attacks at Lai Khe, Vietnam, in September and 
October of 1969 involving Headquarters Company, 1st Infantry 
Division.  All relevant data was supplied to aid in the 
search.  However, the claims file does not indicate that a 
response was ever received from USASCRUR.  As the 
verification of a stressor event is vital to establishing the 
veteran's claim of entitlement to service connection for 
PTSD, a further request must be made to obtain such 
information.

Additionally, the claims file includes a portion of a 
disability determination issued by the Social Security 
Administration (SSA) in April 2001.  The file reveals 
telefacsimile transmittal sheets, dated in March 2003 and 
addressed to the SSA, requesting copies of any and all SSA 
decisions along with all evidence considered in rendering 
those determinations.  The claims file contains no response 
from SSA.   

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.

2.  The RO should contact USASCRUR and 
request verification of rocket attacks at 
Lai Khe, Vietnam, in September and 
October of 1969 involving Headquarters 
Company, 1st Infantry Division.  The RO 
should provide copies of the veteran's 
personnel records to aid in their search, 
and emphasize that this is a second 
request for such information.  Any 
negative response should be documented in 
the claims file.  

3.   The RO should contact the SSA and 
request complete copies of any and all 
disability determinations regarding the 
veteran.  All evidence considered in 
making those decisions should also be 
obtained.  Any negative response should 
be documented in the claims file.  

4.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



